Citation Nr: 0516852	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUES

1.  Entitlement to service connection for heart disease, 
diagnosed as hypertensive arteriosclerotic cardiovascular 
disease, for accrued benefit purposes. 

2.  Entitlement to service connection for osteoarthritis, for 
accrued benefit purposes. 

3.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant's deceased husband served in the Philippine 
Commonwealth Army from January to May 1942, and November 1942 
to March 1945, the recognized guerrillas from March to June 
1945, and the Regular Philippine Army from June 1945 to 
January 1946.  The appellant's deceased husband died in 
August 2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In May 2004, the Board denied entitlement to 
service connection for the cause of the appellant's deceased 
husband 's death, but remanded the issue of entitlement to 
accrued benefits for the necessary issuance of a statement of 
the case.  The appellant was provided a statement of the case 
per the Board's remand in August 2004.  The case is now ready 
for appellate review.  

The appellant initially requested a central office hearing 
before the Board in her first substantive appeal submitted in 
June 2003, but she withdrew this request in February 2004.  
Subsequent to the issuance of the more recent August 2004 
statement of the case, the appellant again requested a 
central office hearing before a member of the Board.  She was 
notified that such hearing was scheduled for March 29, 2005, 
and she thereafter failed to appear for this hearing, and has 
not submitted any statement explaining her absence or any 
request for another hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Neither heart disease nor osteoarthritis was incurred at 
any time during or within one year after the appellant's 
deceased husband 's active military service, no competent 
evidence has been submitted documenting arthritis of any type 
in the appellant's deceased husband at any time, heart 
disease was first shown in 1998, over 50 years after he was 
separated from service, and is not competently related to any 
incident, injury, or disease of active military service.  

3.  The appellant's deceased husband was not entitled to any 
VA benefits which were accrued but unpaid at the time of his 
death.  

4.  The appellant's deceased husband did not serve in a 
regular component of the active Military, Naval or Air 
service of the United States Armed Forces for a period of 90 
days or more, one day of which was during wartime.  


CONCLUSIONS OF LAW

1.  The criteria for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5100, 
5102, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.100 (2004).  

2.  The appellant's deceased husband did not meet the basic 
service eligibility requirements to entitle the appellant to 
VA nonservice-connected death pension benefits.  38 U.S.C.A. 
§§ 101, 107, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate a claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.

The record shows that the RO provided the appellant with 
formal notice of VCAA in July 2002, prior to the issuance of 
the initial adverse rating decision in October 2002.  This 
notification informed her of the evidence necessary to 
substantiate her claim, the evidence which VA would collect 
on her behalf, the evidence it was necessary that she submit, 
and told her to submit any relevant evidence in her 
possession.  During the lengthy pendency of this appeal, the 
appellant was again provided formal VCAA notices in November 
2003 and January 2005.  The appellant was informed of the 
regulations governing VCAA and entitlement to the benefits 
she was seeking, and the reasons and bases that these claims 
had been denied in statements of the case issued in April 
2003 and August 2004.

All known and available evidence has been collected for 
review.  The appellant does not contend nor does the evidence 
on file indicate that there is any additional relevant 
evidence available for inclusion in the claims folder.  In 
December 2003, the appellant wrote that she had no other 
evidence or information to submit in support of her claim.  
The Board finds that the duties to assist of VCAA have been 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
heart disease and arthritis, which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
shown, demonstration of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a death occurred on or after December 1962, periodic 
monetary benefits (other than insurance and servicemembers' 
indemnity) authorized under the laws administered by VA, to 
which a payee was entitled at his death under existing 
ratings or in decisions, or those based upon evidence in the 
file at the date of death, and due and unpaid for a period 
not to exceed two years prior to the last date of entitlement 
will, upon the death such person, be paid to his or her 
spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

A "veteran" means a person who served in the active 
Military, Naval or Air service and was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  Service before July 1, 1946, in 
the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant 
to the military order of the President dated July 26, 1941, 
including among such military forces, organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander-in-Chief Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
Military, Naval, or Air service for the purposes of any law 
of the United States conferring rights, privileges or 
benefits upon any person by reason of the service of such 
person, except for specific benefits including disability 
compensation benefits authorized by Chapter 11, Title 38, 
United States Code.  38 U.S.C.A. § 107(a); 38 C.F.R. § 
3.8(c)(d).  These specified benefits do not include 
nonservice-connected pension benefits authorized by Chapter 
15, Title 38, United States Code.

Analysis:  Prior to his death, the appellant's deceased 
husband had filed claims for service connection for heart 
disease and osteoarthritis in January 2001, 55 years after he 
was separated from service.  These claims were subsequently 
denied by the RO, but the appellant's deceased husband 's 
death in August 2001 preceded that denial.  Accordingly, 
subsequent to receipt of the appellant's claim for DIC, death 
pension, and accrued benefits in July 2002, the RO issued a 
rating decision in April 2003 which denied entitlement to 
service connection for heart disease and osteoarthritis for 
accrued benefits purposes.  The appellant has disagreed with 
this decision.

There is a complete absence of any evidence of the 
appellant's deceased husband having complaints, findings, 
treatment or diagnosis for heart disease or osteoarthritis at 
any time during or within one year after he was separated 
from active military service.  The appellant's deceased 
husband indicated in his affidavits for Philippine Army 
personnel in June 1945 and January 1946 that he incurred no 
wounds or illnesses (other than malaria) during military 
service.  During the appellant's deceased husband 's 
lifetime, the RO posted a letter in 2001 requesting him to 
provide medical or lay evidence showing that he had heart 
disease or osteoarthritis during or shortly after service, 
but he did not respond.  

Subsequent to the appellant filing her claim for benefits, 
records were obtained of the appellant's deceased husband 's 
treatment at the Veterans Memorial Center in the Philippines 
indicating the existence of heart disease in 1998.  There was 
nothing, however, in these records which in any way indicated 
that heart disease had its inception during or within one 
year after the appellant's deceased husband 's active 
military service.  There is a complete absence of any 
evidence documenting that the appellant's deceased husband 
had osteoarthritis of any type at any time during or after 
service.  

In the complete absence of any competent evidence 
demonstrating that the appellant's deceased husband had or 
manifested signs and symptoms consistent with osteoarthritis 
or heart disease at any time during or to a compensable 
degree within one year after he separated from military 
service, claims for service connection for heart disease and 
osteoarthritis are without merit.  Accordingly, although the 
appellant's deceased husband had claims for service 
connection for these disabilities pending at the time of his 
death, those claims were without merit and were denied, and 
there were no periodic monthly benefits which were accrued 
but unpaid to the appellant's deceased husband at the time of 
his death.  The appellant's deceased husband had not been 
granted service connection for any disease or injury 
attributable to service at any time during his lifetime, 
service connection for heart disease and osteoarthritis for 
accrued benefits purposes has been denied, and no accrued 
benefits are payable to the appellant in this case.

Basic eligibility to nonservice-connected death pension may 
be shown to exist if a veteran served in a Regular component 
of the active Military, Naval or Air service of the United 
States Armed Forces for a period of ninety (90) days or more, 
one day of which was during wartime.  The appellant's 
deceased husband 's documented service with the Philippine 
Commonwealth Army, including the Recognized Guerrillas or the 
New Philippine Scouts, does not meet this requirement in 
accordance with the laws and regulations cited above.  
Service Department records show that the appellant's deceased 
husband served as a member of the Philippine Commonwealth 
Army from January to May 1942, the Recognized Guerrillas from 
November 1942 to June 1945, and the Regular Philippine Army 
from June 1945 to January 1946.  This service did not fall 
under active service with the United States Armed Forces.  
Because the appellant's deceased husband lacks requisite 
service with the United States Armed Forces, she is not 
eligible for nonservice-connected death pension benefits and 
this claim must be denied.



ORDER

Entitlement to service connection for heart disease for 
accrued benefit purposes is denied.

Entitlement to service connection for osteoarthritis for 
accrued benefit purposes is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


